DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 4-6,8-9,11-16,19-21,23-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over (Deng, US 2020/0053800) in view of Simonsson (US 2020/0220604).

2.	As per claim 1, Deng teaches an apparatus for wireless communication, comprising: a transceiver (Deng, Fig. 1B item 120) ; a memory configured to store instructions (Deng, Fig. 1B item 130 132); and one or more processors communicatively coupled with the memory and the transceiver (Deng, item 118 120 130 132), wherein the one or more processors are configured to execute the instructions to cause the apparatus to: concurrently communicate with a base station over multiple frequency bands using a same first beam (Deng, ¶0069); and switch, according to beam switching criteria, from the first beam to a second beam during a time period, wherein the time period is: one of a limited number of time periods during which the apparatus is allowed to switch the first beam to the second beam within a specified duration (Deng, ¶0168. Furthermore, it would have been obvious and/or well-known to one having ordinary skill in the art to perform beam switching and have a criteria for switching beam in order to improve the quality of communication system – see Simonsson US 2020/0220604 for example ¶0067, Fig 3 and related text. Therefore, taking the combined teaching of Deng and Simonsson as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the quality of communication system.); or based on a timing reference associated with a reference band of the multiple frequency bands (Deng, ¶0168 0212).

3.	Claim 11, 16 and 26 are similarly analyzed as claim 1 for obviousness reasons discussed above. 
4.	As per claim , Deng in view of Simonsson teaches the apparatus of claim 1, wherein the time period consists of one or more symbols for communications other than symbols for at least one of a synchronization signal block (SSB), a physical downlink control channel (PDCCH) search space, or a reference signal (Deng, ¶0121).
5.	Claim 19 is similarly analyzed as claim 4 for obviousness reasons discussed above. 
6.	As per claim 5, Deng in view of Simonsson teaches the apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, an indication of the time period or one or more parameters for determining the time period (Deng, ¶0147).
7.	Claim 20 is similarly analyzed as claim 5 for obviousness reasons discussed above. 
8.	As per claim 6, Deng in view of Simonsson teaches the apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, at least one of an indication of the reference band to use as the timing reference for switching beams or an indication of one or more non-reference bands of the multiple frequency bands (Deng, ¶0344).
9.	Claim 21 is similarly analyzed as claim 6 for obviousness reasons discussed above. 
10.	As per claim 8, Deng in view of Simonsson teaches the apparatus of claim 1, wherein the reference band is associated with a highest signal metric of the multiple frequency bands in a most recent report, wherein the signal metric includes one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), a signal-to-interference-and-noise ratio (SINR), or a received signal strength indicator (RSSI) (Deng, ¶0276 0278).
11.	Claim 23 is similarly analyzed as claim 8 for obviousness reasons discussed above. 
12.	As per claim 9, Deng in view of Simonsson teaches the apparatus of claim 1, wherein the reference band is associated with one of the multiple frequency bands having a lowest index, a center frequency, or a most frequent physical downlink control channel (PDCCH) search space (Deng, ¶0121).
13.	Claim 24 is similarly analyzed as claim 9 for obviousness reasons discussed above. 
14.	As per claim 12, Deng in view of Simonsson teaches the apparatus of claim 11, wherein the one or more parameters include an indication of the reference band (Deng, ¶0107).
15.	Claim 27 is similarly analyzed as claim 12 for obviousness reasons discussed above. 
16.	As per claim 13, Deng in view of Simonsson teaches the apparatus of claim 11, wherein the one or more parameters include an indication of one or more non-reference bands of the multiple frequency bands (Deng, ¶0104).
17.	Claim 28 is similarly analyzed as claim 13 for obviousness reasons discussed above. 
18.	As per claim 14, Deng in view of Simonsson teaches the apparatus of claim 11, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to determine the reference band as one of the multiple frequency bands over which the UE has most recently reported a signal metric (Deng, ¶0104).
19.	Claim 29 is similarly analyzed as claim 14 for obviousness reasons discussed above. 
20.	As per claim 15, Deng in view of Simonsson teaches the apparatus of claim 11, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to determine the reference band as one of the multiple frequency bands having a highest reported signal metric (Deng, ¶0145).
21.	Claim 30 is similarly analyzed as claim 1 for obviousness reasons discussed above. 

Allowable Subject Matter
Claims 2-3, 7, 10, 17, 18, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637